Case 4:17-cv-13292-LVP-EAS ECF No. 124-6 filed 03/10/20   PageID.2993   Page 1 of 4




                                 Exhibit 5
Case 4:17-cv-13292-LVP-EAS ECF No. 124-6 filed 03/10/20                           PageID.2994      Page 2 of 4



      From:                MarkCousens
      To:                  Sherman
                                 AnnCAG}·
                                       QavjdHecker-
                                                 Qavjdstmm Legal·lessjca
                                                                       ButterLegal.
      Subject:             Re: concurrence- AFfMichiganv ProjectVeritas
      Date:                Sunday,June 16, 2019 12:43:09 PM
      Attachments:         9343099-0--16325 pdf.




     Ms. Sherman:

     AFT Michigan will concur in the request of the Attorney General to intervene with the
     understanding that she will advocate for adoption of the dissenting opinion of Judge Brennan
     in Sullivan. However, I ask that you note the attached which has changed the procedural
     landscape. Feel free to contact me with any questions (I am traveling Monday but will be back
     in my office Tuesday).                                                                     ·

     Mark Cousens

      On 6/15/2019 7:43        AM,Sherman, Ann (AG) wrote: .
                 Mark,


              The notice received by the Department of Attorney General (from Stephen Klein
                 and Paul Mersino, states that Project Verita~ and Marisa Jorge are "questioning
              the constitutionality of the eavesdropping provisions of the Michigan
                 Eavesdropping Statute."


                 Ann

              Ann M. Sherman
                 Deputy Solicitor General
                 Solicitor General Division
                 Michigan Department of Attorney General
                 (517) 335-7628
                 (517) 241-0367 (Direct)




                 From: Mark Cousens<cousens@cousenslaw      com>
                 Sent: Friday,June 14, 2019 7:38 PM
                 To: Sherman,Ann (AG) <ShermanA@micbiia □ ~oy>
                 Subject: Re:con~urrence - AFT Michigan v Project Veritas


                 Ms. Sherman:
Case 4:17-cv-13292-LVP-EAS ECF No. 124-6 filed 03/10/20                     PageID.2995         Page 3 of 4



          I am traveling today and Monday and need to confer with my clients before I
          respond. However, I am not aware that any party is asserting that the statute is
          unconstitutional alth~ugh there is a dispute regarding the construction of the act.

          Mark Cousens

          On 6/14/2019 4:33 PM, Sherman,Ann (AG)wrote:
                Mark,


                Pursuant to local rule 7.1, I am seeking your concurrence in Attorney
                General Dana Nessel's motion to intervene in AFT Michigan v. Project
                Veritas, ED Ml Case No. 4:17-cv-13292 -LVP-~AS. As you know, the
                Attorney General r_eceived Defendants' notice of a ~hallenge to the
                constitutionality of Michigan's Eav~sdropping Statute on April 18,
                2019, making the 60-day intervention period run through June 17.
                The Attorney General will be defending the constitutionality of the
                statute and weighing in-on the proper reading of the statute, which is
                in accordance with the dissenting opinion in Sullivan v. Gray, 117
                Mich . App. 476 (1982).


                I look forward to hearing from you as soon as possi~le.


                Ann     .


                Ann M . Sherman
                Deputy Solicitor General
                Solicitor General Division
                Michigan Department of Attornev General
                (517) 335-7628
                (517) 241-0367 (Direct)




          Mark H. Cousens , Att orney ·
          26261 Ev ergreen
          Suite    130
          Southfi e ld, MI 480 7 6
          P : 2 48. 355 . 2150
          F : 2 48. 355 . 2170
                         1aw cou1
          co11seos@ro11~ea~
Case 4:17-cv-13292-LVP-EAS ECF No. 124-6 filed 03/10/20   PageID.2996   Page 4 of 4


     Mark H. Cousens,   Attorney
     26261 Evergreen
     Suite 130
     Southfield,   MI 48076
     P: 248.355.2150
     F: 248.355.2170
